DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group 1, claims 1-13, in the reply filed on 2/18/2022 is acknowledged.  The traversal is on the ground(s) that an undue burden is not placed on the Examiner because both claim groups are so related to each other.  This is not found persuasive because the groups are drawn to a process and an apparatus, each with separate search classifications.  The inventions have a separate status in the art in view of their classifications, and each require a different search strategy.
The requirement is still deemed proper and is therefore made FINAL.

Examiner’s Comment
	The Examiner acknowledges the amendments to claims 3-8, 11, 14, and 18; and the withdrawal of claims 14-18 by restriction election.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2 and 8-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Richter (US20180318918A1).
With respect to claim 1, the prior art of Richter teaches a casting tool comprising an upper tool part and a lower tool part, oriented 90° by Richter as left and right mold rim zones (Fig. 1, items 1) of the mold (Fig. 1, item 14; [0087]).  Richter teaches the rim zones on opposite sides each have at least one engraving (Fig. 1, item 5; [0002, 0050]) formed as a shell engraving [0049] and which form a mould cavity (Fig. 1, item 2; [0087]), wherein the shell engraving on an outer side facing away from the mould cavity includes at least one physical sensor which is configured to measure a physical quantity with respect to a material accommodated in the mould cavity (Fig. 4, item 12; [0120]).  The sensing element of the temperature sensor 12 is shown as the connected ‘dot’ in Figure 4, located on the outside wall of the shell containing the cavity.  A plurality of temperature sensing elements located on the outer shell walls is more clearly illustrated by Figure 1 (items 10; [0088]).

With respect to claim 2, Richter teaches the physical sensor comprises a temperature sensor thermally coupled to the shell engraving, wherein the casting tool has at least one heating element (Fig. 1, items 10) thermally coupled to the shell engraving (Fig. 1, item 5) and a control unit which is configured to adjust a heating power of the heating element depending on a measurement signal from the temperature sensor [0088].  
With respect to claim 8, Richter teaches at least one heating element is thermally coupled to a raised contour of a plate, which corresponds at least in sections to a contour of the shell engraving (Fig. 10, item 10 - 2nd from left; [0088]).  
With respect to claim 9, Richter teaches the heating element has a geometry that reproduces a raised contour of the plate on its side opposite the shell engraving.  Richter teaches “the elements 10 are wall-like structures whose shape and number are specially adapted to their tasks on the temperature control surface (Fig. 10, items 10; [0088])”.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Richter (US20180318918A1), in view of Windhab (US20110174077A1).
With respect to claim 3, Richter teaches temperature sensors located on the shell wall outside of the mold cavity.
Richter is silent on the physical sensor comprises a density sensor mechanically coupled to the shell engraving for determining the density of a material shot into the mould cavity, wherein a control unit is configured to adjust the heating power of a heating element depending on a measurement signal from the density sensor.  
However, the prior art of Windhab teaches ultrasonic transmitter and receiver sensors (Fig. 1, items 1, 2) attached to the wall of a mold opposite the mold cavity [0033].  Windhab teaches the transmitted ultrasonic waves propagate into the material within the mold [0036], where viscosity of the material affects the ultrasonic response wave [0036].  Windhab teaches material density differences can be detected by ultrasonics for the detection of material errors [0008]. 
It would have been prima facie obvious to a person of ordinary skill in the art prior to the time of filing to apply ultrasonic sensors for detection of density differences, taught by Windhab, to the shell casting mold taught by Richter.  Securing the ultrasonic sensors to the outside of the casting shell in the same manner as the temperature sensors would predictably improve the molding system of Richter, in view of Windhab, by allowing for detection of density of the molding material.  This improves the apparatus of Richter, in view of Windhab, by providing detection of abnormal density data that indicates a defect in the molded product.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Richter (US20180318918A1), in view of Hockin (US3552479A).
With respect to claim 4, Richter teaches the mold rim zones (Fig. 1, items 1), or mold shell, can have thin or thick sections [0135].
Richter is silent on a measured shell thickness range of at least in the area of a measuring field of the sensor Serial No. 16/668,404Page 2 of 8between 0.5 and 15 mm.
However, the prior art of Hockin teaches shell molds generally have a wall thickness ranging from “about one-eighth to about one-half inch [Col. 1, lines 15-18]”, or 3.175 to 12.7mm.
A case of prima facie obviousness exists that Hockin teaches the claim 4 shell wall thickness range, as the Hockin range of 3.175 to 12.7mm lies fully within the claimed range of 0.5 to 15 mm.  See MPEP 2144.05(I).


Claims 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Richter (US20180318918A1), in view of Tsuji (US5564682A).
With respect to claim 5, Richter teaches a shell casting mold with a plurality of temperature sensors on the outside of the shell.
Richter is silent on a multi-channel mould venting system for venting the mould cavity is connected to the shell engraving at different positions, wherein the mould venting system comprises multiple air pressure sensors which measure a respective venting pressure of the mould cavity at the different positions.  
However, the prior art of Tsuji teaches an apparatus for detecting and correcting warping of a wafer [Col. 1, lines 62-67], comprising a stage (Fig. 5, item 21) formed over a plurality of grooves (Fig. 6, items 22-25) coupled to a plurality of pressure sensors (Fig. 2, item 14; [Fig. 6, items 26A]).  Tsuji teaches a controller takes readings from the sensors and controls a plurality of electromagnetic valves (Fig. 6, items 31, 32; [Fig. 3, lines 25-36])  Tsuji shows that various sensors can be used to measure venting pressure at multiple locations (Fig. 6, items 26A), and that valves can be used to control the venting of various positions on the valve stage, or plate.
A thin-shelled mold could be improved by having additional pressure sensing and control means to regulate the shell pressure at multiple locations.  This pressure regulation system could prima facie obviously control shell shape and sensed pressure at multiple locations of the shell.
It would have been prima facie obvious to a person of ordinary skill in the art prior to the time of filing to modify the shell casting mold, taught by Richter, by adding pressure sensors, a controller, and electromagnetic control valves from the apparatus taught by Tsuji.  This modification would allow pressure monitoring and control at multiple points on the outside of the molding shell, improving the shell casting mold by preventing warpage or limiting stresses to the shell, or otherwise controlling the shell shape as desired.
With respect to claim 6, Tsuji teaches the mould venting system also includes a valve block (Fig. 6, items 31-32) with multiple independently controllable valves, each valve being fluidically connected to one of the positions via an air line (Fig. 6, items 27, 30), wherein a control unit (Fig. 6, item 33) is configured to control an opening degree of at least one of the valves, depending on at least one measurement signal of the air pressure sensors [Col. 4, lines 2-19].  
With respect to claim 7, Richter, in view of Tsuji teaches a multi-channel mould ventilation system is connected to the shell engraving to selectively apply pressure to the mould cavity at different positions of the mould cavity; wherein Tsuji teaches the mould ventilation system includes a valve block with multiple independently controllable valves [Col. 4, lines 11-23], wherein each valve is fluidically connected to one of the positions via an air line (Fig. 6, items 27, 28, 30).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Richter (US20180318918A1), in view of Klahn (US20030059510A1).
With respect to claim 10, Richter teaches a shell casting mold. 
Richter is silent on the casting tool having an ejection system configured to deform the shell engraving between an initial geometry and an ejection geometry.  
However, the prior art of Klahn teaches a mold shell with an elastic cup-like wall (Fig. 10, item 4) that is deformed by a dislocating element (Fig. 2, item 9) to eject the molded product [0041, 0043].
It would have been prima facie obvious to a person of ordinary skill in the art prior to the time of filing to substitute the flexible shell mold and to apply the dislocating element, taught by Klahn, in place of the shell mold taught by Richter to improve the shell casting mold in the same way by allowing the shell mold to be deformed by the dislocating element to eject a part in the apparatus taught by Richter, in view of Klahn.  See MPEP 2143(I)(B).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Richter (US20180318918A1), as set forth above in the rejection of claim 8, and further in view of Klahn (US20030059510A1).
With respect to claim 11, Richter teaches the side plates of the mould (Fig. 1, item 9; [0090]) can be made of the same or different material from the shell mould area.
Richter is silent on the plate consisting in sections of a first material and in sections of a second material, the two materials having different moduli of elasticity.  
However, the prior art of Klahn teaches the shell portion as a flexible material and the supporting body surrounding it is formed by a less flexible material, usually a metal (Fig. 11, item 30; [0024]).
It would have been prima facie obvious to a person of ordinary skill in the art prior to the time of filing to substitute the flexible shell and the more rigid supporting structure surrounding it, taught by Klahn, in place of the casting mold shell taught by Richter having an undisclosed material and elasticity.  This substitution provides the predictable result of a flexible shell for ease of product ejection, taught by Klahn [0043], and a known value of elasticity for the shell and the supporting frame around the shell.
It is also prima facie obvious that the flexible shell and the more rigid supporting structure surrounding it have different moduli of elasticity.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Richter (US20180318918A1), in view of McCarthy (US20180370080A1).
With respect to claim 12, Richter teaches a shell-type mold for forming a product.
Richter is silent on the shell engraving having a surface coating on an inner side facing the mould cavity to reduce the adhesion between the shell engraving and the material accommodated in the mould cavity.  
However, the prior art of McCarthy teaches a shell mold, comprising an inner shell coating of release agents to reduce adhesion with the product being formed. 
It would have been prima facie obvious to a person of ordinary skill in the art prior to the time of filing to use an inner shell wall coating of release agents, taught by McCarthy, to reduce mold adhesion to the formed product in the similar shell mold apparatus taught by Richter.  This would improve the shell mold of Richter, in view of McCarthy, in the same way, by reducing adhesion strength between the mold and product for an easier ejection of the finished product.
 
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Richter (US20180318918A1), in view of Naruse (US5411074A).
With respect to claim 13, Richter teaches a shell casting mold.
Richter is silent on the casting tool being a core shooting tool or a permanent mould.
However, the prior art of Naruse teaches a casting mold (Fig. 1, item 1) in which the metallic mold is designed to be permanent within the system [Col. 1, lines 36-41].
It would have been prima facie obvious to a person of ordinary skill in the art prior to the time of filing to use the known technique of use the concept of a metallic casting mold that can be used as a permanent mold, taught by Naruse, to improve the similar casting mold taught by Richter in the same way.  The material type of Naruse may need to be applied for the mold of Richter, in view of Naruse.  Naruse teaches the responsiveness and accuracy of thermocouples is improved by placement within this mold design [Col. 1, lines 27-34].
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY C GROSSO whose telephone number is (571)270-1363.  The examiner can normally be reached on M-F 8AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


GREGORY C. GROSSO
Examiner
Art Unit 1748




/GREGORY C. GROSSO/Examiner, Art Unit 1748                                                                                                                                                                                                        
	
/MATTHEW J DANIELS/Primary Examiner, Art Unit 1742